Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular arrangement and features of a semiconductor structure including a second spacer located outside the first spacer, wherein the second spacer comprises metal material or metal oxide material, and a top surface of the first spacer is completely covered by the second spacer; and a third spacer located outside the second spacer, wherein a top surface of the second spacer and a top surface of the third spacer are disposed on a same level, and wherein a bottom surface of the second spacer and a bottom surface of the third spacer are disposed on a same level, as in the context of claim 1.

The prior art, individually or in combination, neither anticipates nor renders obvious the claimed limitations for the particular sequential steps for manufacturing a semiconductor structure including forming a second spacer outside the first spacer, wherein the second spacer comprises metal material or metal oxide material, and a top surface of the first spacer is completely covered by the second spacer; and forming a third spacer outside the second spacer, wherein a top surface of the second spacer and a top surface of the third spacer are disposed on a same level, and wherein a bottom surface of the second spacer and a bottom surface of the third spacer are disposed on a same level, as in the context of claim 11.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571) 270-7435.  The examiner can normally be reached on Monday-Thursday, 10am-6pm, Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ZANDRA SMITH can be reached on (571) 272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816